Exhibit 10.6

 

 

[gso1yy5rhbji000001.jpg]

U.S. Small Business Administration

NOTE

 

 

 

 

SBA Loan #

97203871-00

SBA Loan Name

Vaccinex, Inc.

Date

May 8, 2020

Loan Principal Amount

$1,133,600.00

Interest Rate

One percent (1.00%) per year

Borrower

Vaccinex, Inc.

Lender

Five Star Bank, a New York chartered bank, having an office at 55 North Main
Street, Warsaw, New York 14569

 

1.

PROMISE TO PAY:

In return for the Loan, Borrower promises to pay to the order of Lender the Loan
Principal Amount set forth above plus interest on the unpaid principal balance,
and all other amounts required by this Note.

2.

DEFINITIONS:

“CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act (CARES
Act) (P.L. 116-136) (as amended and in force from time to time, and including
any regulations and/or guidance of the U.S. Department of the Treasury or the
SBA related thereto).

“EIDL” means a loan made pursuant to the Borrower by the SBA pursuant to the
SBA’s Economic Injury Disaster Program (15 U.S.C. § 636(b)(2)).

“Loan” means the loan evidenced by this Note.

“Loan Documents” means all applications, agreements, certificates and documents
related to the Loan signed by Borrower.

“SBA” means the Small Business Administration, an Agency of the United States of
America.

“Paycheck Protection Program” means the SBA Paycheck Protection Program (15
U.S.C. § 636(a)(36)).

   Modeled From

 

   SBA Form 147(06/03/02) Version 4.1

Page 1/9

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.6

 

3.

PAYMENT TERMS:

Borrower must make all payments at the place Lender designates. The payment
terms for this Note are:

 

A.

Deferment Period: No payments are due on this Note for six (6) months from the
date of first disbursement of the Loan.

 

B.

Conditional Loan Forgiveness: The Loan may be eligible, in whole or in part, for
forgiveness pursuant to the Paycheck Protection Program. Borrower shall apply to
Lender for Loan forgiveness in accordance with the Paycheck Protection Program.
In connection with this Note, Borrower has executed and delivered to Lender a
Borrower Paycheck Protection Program Notice and Acknowledgement, Waiver, Release
and Indemnity Agreement.

 

C.

Maturity: This Note will mature on the second anniversary of the date of first
disbursement of the Loan.

 

D.

Interest: The interest rate on this Note is one percent (1%) per year. The
interest rate is fixed and will not be changed during the term of this Note
unless changed in accordance with the CARES Act. Interest shall be charged on
the daily principal balance of the Loan from time to time outstanding (including
during the deferment period referred to above) on the basis of the actual number
of days elapsed using a three hundred sixty-five (365) day year.

 

E.

Repayment Terms: Subject to the terms and conditions set forth herein, the
following repayment terms shall apply:

 

i.

If as of the first date following the six (6) month deferment period referred to
above the SBA has denied or not confirmed forgiveness of the Loan, or has only
partly confirmed forgiveness of the Loan, or Borrower has failed to apply for
Loan forgiveness in a timely manner or any other condition to forgiveness is not
satisfied, then, unless sooner due in accordance with the terms hereof, Borrower
will be obligated to repay to the Lender of the total outstanding balance
remaining due under the Loan, including principal and interest, less any
forgiven portion of the Loan (the “Loan Balance”) in eighteen (18) monthly
installments of principal and interest which will be in such amounts as is
necessary to fully amortize the Loan Balance over the remaining term of this
Note through the Maturity Date. Installment payments shall be made on or before
the tenth (10th) day of the calendar month in which such payment is due. In the
event that monthly installment payments are due, Lender shall determine and
notify Borrower of the amount of the monthly installments due from Borrower
during the remaining term of the Note. Lender shall make all determinations
required under this Paragraph 3.E.i and, absent manifest error, such
determinations shall be conclusive and binding on Borrower.

 

ii.

Lender shall apply each payment received from Borrower first to pay interest
accrued to the day Lender received the payment, then to bring principal current,
then to pay any late fees, and any remaining balance to reduce principal of the
Loan. Prepayments of principal shall be applied to installments in the inverse
order of their scheduled due date.

 

F.

Loan Prepayment: Notwithstanding any provision in this Note to the contrary,
Borrower may prepay this Note at any time without penalty. Borrower may prepay
20% or less of the unpaid principal balance of this Note at any time without
notice. If Borrower prepays more than 20% of the unpaid principal balance of
this Note and this Note has been sold on the secondary market, Borrower must:

 

i.

Give Lender written notice;

 

ii.

Pay all accrued interest; and

 

iii.

If the prepayment is received less than 21 days from the date Lender received
the notice, pay an amount equal to 21 days’ interest from the date Lender
received the notice, less any interest accrued during the 21 days and paid under
subparagraph ii above.

   Modeled From

 

   SBA Form 147(06/03/02) Version 4.1

Page 2/9

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.6

 

If Borrower does not prepay within 30 days from the date Lender received the
notice, Borrower must give Lender a new notice.

 

G.

Non-Recourse: Lender and SBA shall have no recourse against any individual
shareholder, member or partner of Borrower for non-payment of Note, except to
the extent that such shareholder, member or partner uses the Loan proceeds for
an unauthorized purpose.

4.

DEPOSIT ACCOUNT; DIRECT DEBIT:

Borrower is required to maintain a deposit account with the Lender (the “Deposit
Account”) until the Loan is either forgiven in full or the Loan is fully paid by
Borrower. Borrower acknowledges and agrees that the proceeds of the Loan shall
be deposited by Lender into the Deposit Account. Borrower shall use the Deposit
Account to facilitate application of the Loan proceeds towards payment of costs
permitted by the use of Loan proceeds as set forth in this Note. If the Loan is
not forgiven, in whole or in part, and a Loan Balance remains, Borrower agrees
that on the due date of any amount due hereunder, Lender may debit the amount
due from the Deposit Account established by Borrower in connection with this
Loan. Should there be insufficient funds in the Deposit Account to pay all such
sums when due, the full amount of such deficiency be shall be immediately due
and payable by Borrower.

5.

DEFAULT:

Borrower is in default under this Note if Borrower does not make a payment when
due under this Note, or if Borrower:

 

A.

Fails to do anything required by this Note and other Loan Documents;

 

B.

Defaults on any other loan with Lender;

 

C.

Does not preserve or account, to Lender’s satisfaction, the use of the Loan
proceeds;

 

D.

Does not disclose, or anyone acting on its behalf does not disclose, any
material fact to Lender or SBA;

 

E.

Makes, or anyone acting on its behalf makes, a materially false or misleading
representation to Lender or SBA;

 

F.

Defaults on any loan or agreement with another creditor, if Lender believes the
default may materially affect Borrower’s ability to pay this Note;

 

G.

Fails to pay any taxes when due;

 

H.

Becomes the subject of a proceeding under any bankruptcy or insolvency law;

 

I.

Has a receiver or liquidator appointed for any part of its business or property;

 

J.

Makes an assignment for the benefit of creditors;

 

K.

Has any adverse change in financial condition or business operation that Lender
believes may materially affect Borrower’s ability to pay this Note;

 

L.

Reorganizes, merges, consolidates, or otherwise changes ownership or business
structure without Lender’s prior written consent; or

 

M.

Becomes the subject of a civil or criminal action that Lender believes may
materially affect Borrower’s ability to pay this Note.

   Modeled From

 

   SBA Form 147(06/03/02) Version 4.1

Page 3/9

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.6

 

6.

LENDER’S RIGHTS IF THERE IS A DEFAULT:

Without notice or demand and without giving up any of its rights, Lender may:

 

A.

Require immediate payment of all amounts owing under this Note;

 

B.

Collect all amounts owing from Borrower; or

 

C.

File suit and obtain judgment.

Without limiting any other rights or remedies of Lender, upon the occurrence of
a default, but at all times subject to the restrictions and requirements of the
Paycheck Protection Program and all other applicable laws, Lender, in Lender’s
sole discretion and without notice or demand, may raise the rate of interest
accruing on the principal balance outstanding under this Note by the lesser of:
(i) five percent (5%) above the rate otherwise applicable or (ii) such amount as
permitted under the Paycheck Protection Program or otherwise under applicable
law. Interest shall continue to accrue at the default rate set forth in this
Note on any judgment Lender may obtain against Borrower, to the extent permitted
under the Paycheck Protection Program or otherwise under applicable law

7.

LENDER’S GENERAL POWERS:

Without notice and without Borrower’s consent, Lender may:

 

A.

Incur expenses to collect amounts due under this Note, enforce the terms of this
Note or any other Loan Document. Among other things, the expenses may include
payments for property taxes, prior liens, insurance, appraisals, environmental
remediation costs, and reasonable attorney’s fees and costs. If Lender incurs
such expenses, it may demand immediate repayment from Borrower or add the
expenses to the principal balance of the Loan;

 

B.

Release anyone obligated to pay this Note;

 

C.

Assign this Note for good and valuable consideration in the future and such
assignment shall not hinder or impair the enforceability of this Note by the
holder this Note; and

 

D.

Take any action necessary to collect amounts owing on this Note.

8.

WHEN FEDERAL LAW APPLIES:

When SBA is the holder of this Note, this Note will be interpreted and enforced
under federal law, including SBA regulations. Lender or SBA may use state or
local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using such procedures, SBA does not
waive any federal immunity from state or local control, penalty, tax, or
liability. As to this Note, Borrower may not claim or assert against SBA any
local or state law to deny any obligation, defeat any claim of SBA, or preempt
federal law.

9.

SUCCESSORS AND ASSIGNS:

Under this Note, Borrower includes its successors, and Lender includes its
successors and assigns.

10.

GENERAL PROVISIONS:

 

A.

Borrower waives all suretyship defenses.

 

B.

Borrower must take such actions and sign, execute and deliver to Lender all
documents, instruments, certificates and agreements as Lender may reasonably
request at any time for Borrower to comply with the Loan Documents, and to
enable Borrower and Lender to comply with the CARES Act, including for Lender to
obtain and enforce the SBA guaranty of the Loan.

   Modeled From

 

   SBA Form 147(06/03/02) Version 4.1

Page 4/9

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.6

 

 

C.

Lender may exercise any of its rights separately or together, as many times and
in any order it chooses.  Lender may delay or forgo enforcing any of its rights
without giving up any of them.

 

D.

Borrower may not use an oral statement of Lender or SBA to contradict or alter
the written terms of this Note.

 

E.

If any part of this Note is unenforceable, all other parts remain in effect.

 

F.

To the extent allowed by law, Borrower waives all demands and notices in
connection with this Note, including presentment, demand, protest, and notice of
dishonor. Borrower also waives any defenses based upon any claim that Lender did
not obtain any guarantee or did not obtain the fair market value of collateral
at a sale.

11.

PAYCHECK PROTECTION PROGRAM SPECIFIC AND OTHER GENERAL PROVISIONS:

 

A.

Borrower Certifications. Borrower represents, warrants and certifies to Lender
and SBA as follows:

 

i.

Borrower has received a copy of the SBA Authorization Paycheck Protection
Program providing for SBA’s 100% guarantee of the Loan (“SBA Authorization”) or
the Loan approval from SBA, whichever has been received as of the date hereof.
If Borrower has not received an SBA Authorization for the Loan as of the date of
this Note, Borrower will promptly acknowledge to Lender in writing its receipt
of the SBA Authorization after it is received by Lender from SBA and delivered
by Lender to Borrower.

 

ii.

The SBA Authorization is between Lender and SBA and creates no third-party
rights or benefits to the Borrower

 

iii.

If Borrower defaults on this Note, SBA may be required to pay Lender under the
SBA guarantee of this Note. The SBA may then seek recovery of these funds from
Borrower. Under SBA regulations, 13 CFR Part. 101, Borrower may not claim or
assert against SBA any immunities or defenses available under local law to
defeat, modify or otherwise limit Borrower obligation to repay to SBA any funds
advanced by Lender to Borrower. Payments by SBA to Lender under SBA’s guarantee
will not apply to the Loan account of Borrower or diminish the indebtedness of
Borrower under the Note.

 

B.

Borrower Acknowledgments and Agreements. Borrower understands, acknowledges,
attests, certifies and agrees that:

 

i.

All certifications made by Borrower (or its authorized representative) in the
Paycheck Protection Program Borrower Application Form (SBA Form 2483) and the
Borrower Paycheck Protection Program Certification (collectively the “PPP
Application and Certification”) submitted by Borrower to Lender in connection
with the Loan are hereby incorporated into this Note by this reference. Borrower
hereby represents and warrants to Lender and SBA as of the date of this Note
that all such certifications and related calculations and documentation
submitted by Borrower in connection with the PPP Application and Certification
continue to be true, accurate and complete that it did not provide misleading
information or statements to Lender in the PPP Application and Certification.
Borrower understands and agrees that Lender has applied to, and obtained
authorization to make the Loan from, SBA for a Paycheck Protection Program Loan
Guaranty in reliance on Borrower’s certifications, representations, warranties,
acknowledgments and agreements.

 

ii.

Borrower will not, without Lender’s prior written consent, (1) change its
ownership interests or structure, (2) become a party to any merger or
consolidation, or acquire all or any material part of the assets or stock of any
corporation, corporation, partnership, person, or other entity, or sell, lease,
transfer, factor, finance, pledge, encumber or otherwise dispose of any of its
assets, whether now owned or hereafter acquired, except in the ordinary course
of business, (3) make any distribution of Borrower’s assets that will adversely
affect the financial condition of Borrower, or (4) liquidate, dissolve or
otherwise terminate or alter Borrower’s existence, form or method of conducting
Borrower’s business.

   Modeled From

 

   SBA Form 147(06/03/02) Version 4.1

Page 5/9

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.6

 

 

iii.

Borrower will use the proceeds of the Loan solely for the purposes and in the
dollar amounts specified in Section E (Use of Proceeds) of the SBA Authorization
or if the SBA Authorization has not been issued by SBA as of the date of this
Note, then unless and until the SBA Authorization is received as permitted by
the Paycheck Protection Program and will not use any part of the proceeds of the
Loan, directly or indirectly, for the purpose of purchasing or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System, or to extend credit to any entity or person for the
purpose of purchasing or carrying any such margin stock.

 

iv.

Borrower will keep books and records in a manner satisfactory to Lender,
promptly furnish Lender and SBA financial statements as requested by Lender, and
promptly allow Lender and SBA to inspect and audit books, records and papers
relating to Borrower’s financial or business condition.

 

v.

Borrower will furnish to Lender from time to time, such financial data and
information about Borrower as Lender may reasonably request and Borrower
represents and warrants the accuracy of any information contained therein.

 

C.

Good Standing. Borrower represents and warrants that it is a sole proprietor or
entity (i) duly organized and existing and in good standing under the laws of
the jurisdiction in which it was formed, (ii) duly qualified, in good standing
and authorized to do business in every jurisdiction in which failure to be so
qualified might have a material adverse effect on its business or assets and
(iii) has the power and authority to own each of its assets and to use them as
contemplated now or in the future.

 

D.

Change of Name. Borrower shall not change its legal name or the State or the
type of its formation, without giving the Lender at least 30 days prior written
notice thereof.

 

E.

Right of Setoff. To the extent permitted by law, Lender reserves a right of
setoff in the Deposit Account and all of Borrower’s other accounts with Lender
(whether checking, savings, or some other account). This includes all accounts
Borrower may open in the future. However, this does not include any IRA or Keogh
accounts, or any trust accounts for which setoff would be prohibited by law.
Borrower authorizes Lender to the extent permitted by applicable law to charge
or setoff all sums owing on this Note against any and all such accounts, and at
Lender’s option, to administratively freeze all such accounts to allow Lender to
protect Lender’s charge and setoff rights provided in this paragraph.

 

F.

Notices. Any demand or notice hereunder or under any applicable law pertaining
hereto shall be in writing and duly given if delivered to Borrower (at its
address on the Lender’s records) or to the Lender (at the address on page one
and separately to the Lender officer responsible for Borrower’s relationship
with the Lender). Such notice or demand shall be deemed sufficiently given for
all purposes when delivered (1) by personal delivery and shall be deemed
effective when delivered, or (ii) by mail or courier and shall be deemed
effective three (3) business days after deposit in an official depository
maintained by the United States Post Office for the collection of mail or one
(1) business day after delivery to a nationally recognized overnight courier
service (e.g., Federal Express). Notice by e-mail is not valid notice under this
or any other agreement between Borrower and the Lender.

 

G.

Complete Agreement. This Note, together with any related Loan Documents,
contains the entire agreement between Borrower and Lender with respect to the
Note, and supersedes every course of dealing, other conduct, oral agreement and
representation previously made by Lender. No waiver or amendment of any
provision of this Note shall be effective unless made specifically in writing by
the Lender. No course of dealing or other conduct, no oral agreement or
representation made by the Lender, and no usage of trade, shall operate as a
waiver of any right or remedy of the Lender.

 

H.

Expenses. To the extent permitted by law, Borrower will pay on demand all
expenses of Lender arising out of this transaction or in connection with the
negotiation, preparation, administration, collection, defense, protection,
preservation or enforcement of, or realization on, this Agreement, or any
waiver, modification or amendment of any provision of any of the foregoing,
including, without limitation, attorneys’ fees of outside counsel, and other
professionals’ fees, and the allocation costs of in-house legal counsel, and
including,

   Modeled From

 

   SBA Form 147(06/03/02) Version 4.1

Page 6/9

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.6

 

 

without limitation, any fees or expenses associated with costs relating to
examinations, inspections or administration of this Note.

 

I.

Late Fees. To the extent permitted by law, Borrower shall pay a late payment
charge assessed in the amount of five percent (5.00%) of the amount of the
monthly installment payment, not to exceed $50.00, if the monthly installment
payment is not received within ten (10) days of the due date.

 

J.

Governing Law; Service of Process; Venue. Except when federal law applies
pursuant to the provisions of this Note or by preemption, this Note will be
governed by and construed in accordance with the laws of the State of New York
without regard to its conflicts of laws. Borrower hereby consent to service of
process, and to be sued, in the State of New York and consents to the
jurisdiction of the courts of the State of New York and the United States
District Court for the Western District of New York located in Monroe County,
New York, for the purpose of any suit, action, or other proceeding arising
hereunder, and expressly waives any and all objections it may have to venue in
any such courts.

 

K.

Waiver of Jury Trial. BORROWER HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF,
DIRECTLY OR INDIRECTLY, THIS NOTE, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED HEREBY. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND/OR STATUTORY CLAIMS. THIS
WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING, AND SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS NOTE, ANY RELATED DOCUMENTS OR ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED TRANSACTION. IN THE EVENT
OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

L.

Discrepancy with CARES ACT. If Lender or the SBA determines that any terms in
this Note conflict with or vary from the CARES Act, then the CARES Act shall
control and override such terms in this Note. Due to the emergency nature of the
CARES Act and the development of the Paycheck Protection Program, Borrower
understands that some terms and conditions of Paycheck Protection Program may be
subject to change, particularly with respect to eligible loan purposes, eligible
debt forgiveness, and repayment terms.

 

M.

Electronic Delivery. Borrower agrees that the electronic signature(s), whether
digital or encrypted, of Borrower included in this Note, if any, are intended to
authenticate this writing and to have the same force and effect as manual
signatures. The term “electronic signature” means any electronic sound, symbol,
or process attached to or logically associated with a record and executed and
adopted by a party with the intent to sign such record, including facsimile or
email electronic signatures pursuant to the New York Electronic Signatures and
Records Act (N.Y. State Tech. §§ 301-309) as amended from time to time. Without
limiting the generality of the foregoing, delivery of an executed counterpart’s
signature page of this Note, by facsimile, electronic mail in portable document
format (.pdf) or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, has the same effect as delivery
of an executed original of this Note.

   Modeled From

 

   SBA Form 147(06/03/02) Version 4.1

Page 7/9

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.6

 

 

N.

Conversion to Paper Original. At the Lender’s discretion the authoritative
electronic copy of this Note (“Authoritative Copy”) may be converted to paper
and marked as the original by the Lender (the “Paper Original”). Unless and
until the Lender creates a Paper Original, the Authoritative Copy of this
Agreement (i) shall at all times reside in a document management system
designated by the Lender for the storage of authoritative copies of electronic
records, and (ii) is held in the ordinary course of business. In the event the
Authoritative Copy is converted to a Paper Original, the parties hereto
acknowledge and agree that: (1) the electronic signing of this Note also
constitutes issuance and delivery of the Paper Original, (2) the electronic
signature(s) associates with this Note, when affixed to the Paper Original,
constitutes legally valid and binding signatures on the Paper Original, and
(iii) the Borrower’s obligations will be evidenced by the Paper Original after
such conversion.

 

O.

Replacement Note. Without limiting Borrower’s obligation in Paragraph 10.B. in
any respect, Borrower agrees that if at any time the SBA issues a new template
promissory note that it requires to be used by lenders participating the
Paycheck Protection Programs that, upon request by Lender, Borrower shall
execute and deliver to Lender a new promissory note incorporating the terms
thereof that are not inconsistent with such template promissory note and such
new promissory note shall replace this Note. Further, without limiting
Borrower’s obligations in Paragraph 10.B. in any respect Borrower agrees that if
SBA has not issued the SBA Authorization to Lender as of the time this Note is
executed and SBA subsequently issues the SBA Authorization for the Loan which
contains terms that vary from those set forth herein, then upon request by
Lender, Borrower shall execute a replacement promissory note provided by Lender
containing such terms and conditions as set forth herein that are not
inconsistent with the SBA Authorization and which otherwise conform to the terms
and conditions of the SBA Authorization and such promissory note shall replace
this Note. Borrower agrees that all determinations by Lender as to the terms and
conditions of a replacement promissory note shall be binding and conclusive on
Borrower. The failure to execute a replacement promissory note required hereby
within five (5) days of being delivered such promissory note for execution shall
constitute a default hereunder.

 

P.

Correction of Documents. Borrower agrees that in the event that this Note or any
of the Loan Documents executed in connection with this Note require corrections
or amendments, Borrower will reasonably cooperate with the Lender and/or SBA
with regard to correction or amendment of same in a timely manner. The failure
to do so shall constitute a default hereunder.

 

Q.

Borrowing Authorized. The Borrower represents, covenants and warrants to Lender
that: (i) the person signing this Note for the Borrower is authorized to sign
this Note as the duly authorized sole proprietor, owner, sole shareholder,
officer, member, managing member, partner, trustee, principal, agent or
representative of Borrower and is authorized borrow under this Note on behalf of
Borrower; and (ii) this Note is within the Borrower’s powers, has been duly
authorized, and does not conflict with any of Borrower’s organizational
documents. For purposes of this Note only, Lender may rely upon and accept the
authority of only one signer on behalf of the Borrower.

 

R.

CAIVRS Data Base. If Borrower defaults on the Loan and the SBA suffers a loss,
the name of the Borrower will be referred for listing in the Credit Alert
Interactive Voice Response System database, which may affect their eligibility
for further financial assistance.

[Signature Page Follows]

 

   Modeled From

 

   SBA Form 147(06/03/02) Version 4.1

Page 8/9

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.6

 

12.

BORROWER’S NAME(S) AND SIGNATURE(S):

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS NOTE. PRIOR TO SIGNING
THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS NOTE.
BORROWER AGREES TO THE TERMS OF THE NOTE. BORROWER ACKNOWLEDGES THAT IT HAS BEEN
ADVISED THAT IT HAS A RIGHT TO COUNSEL TO REPRESENT IT IN CONNECTION WITH THIS
NOTE, AND THAT IT HAS HAD AN OPPORTUNITY TO HAVE THIS NOTE REVIEWED BY COUNSEL.

By signing below, each individual or entity becomes obligated under this Note as
Borrower.

Executed effective as of the date first written above.

Vaccinex, Inc.

By: /s/ Scott E. Royer

Print Name: Scott E. Royer

Title: Authorized Representative of Borrower

Address: 1895 Mount Hope Avenue, Rochester, NY 14620

 

   Modeled From

 

   SBA Form 147(06/03/02) Version 4.1

Page 9/9

 

 

 